           Case 1:18-cr-00135-DAD-BAM Document 150 Filed 12/01/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00135-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           AND ORDER
14   BANDAR ALNAGGAR,                                   DATE: December 9, 2020
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on December 9, 2020.

21          2.     By this stipulation, defendant now moves to continue the status conference until April 26,

22 2021, and to exclude time between December 9, 2020, and April 26, 2021, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes investigative reports and related documents, evidence of narcotics substances and

26          weights, and financial records. All of this discovery has been either produced directly to counsel

27          and/or made available for inspection and copying.

28                 b)      Counsel for defendant desires additional time to consult with his clien to conduct


       STIPULATION REGARDING EXCLUDABLE TIME            1
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00135-DAD-BAM Document 150 Filed 12/01/20 Page 2 of 3


 1          investigation and research, review discovery for this matter, and discuss potential resolutions.

 2                  c)     Counsel for defendant believes that failure to grant the above-requested

 3          continuance would deny him the reasonable time necessary for effective preparation, taking into

 4          account the exercise of due diligence.

 5                  d)     The government does not object to the continuance.

 6                  e)     Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of December 9, 2020 to April 26,

11          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13          of the Court’s finding that the ends of justice served by taking such action outweigh the best

14          interest of the public and the defendant in a speedy trial.

15          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19

20
      Dated: December 1, 2020                                 MCGREGOR W. SCOTT
21                                                            United States Attorney
22
                                                              /s/ GRANT B. RABENN
23                                                            GRANT B. RABENN
                                                              Assistant United States Attorney
24

25
      Dated: December 1, 2020                                 /s/ DAVID TORRES
26                                                            DAVID TORRES
27                                                            Counsel for Defendant
                                                              BANDAR ALNAGGAR
28

       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00135-DAD-BAM Document 150 Filed 12/01/20 Page 3 of 3


1
                                                  ORDER
2
            IT IS SO ORDERED that the status conference is continued from December 9, 2020, to April 14,
3
     2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
4
     U.S.C.§ 3161(h)(7)(A), B(iv).
5
     IT IS SO ORDERED.
6

7       Dated:    December 1, 2020                       /s/ Barbara   A. McAuliffe          _
                                                   UNITED STATES MAGISTRATE JUDGE
8

9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME          3
30    PERIODS UNDER SPEEDY TRIAL ACT
